Name: Council Regulation (EEC) No 2810/83 of 3 October 1983 establishing ceilings and Community surveillance for the import of certain textile products originating in Cyprus (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 10 . 83 Official Journal of the European Communities No L 275/3 COUNCIL REGULATION (EEC) No 2810/83 of 3 October 1983 establishing ceilings and Community surveillance for the import of certain textile products originating in Cyprus (1983) Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-introduce customs duties if one of the ceilings is reached ; Whereas this tariff measure replaces the Community tariff quotas opened for the same products by Regula ­ tions (EEC) No 3592/82 (3) and (EEC) No 3593/82 (4) ; whereas therefore, the imports by the Member States of the products in question within the framework of the abovementioned tariff quotas must be charged against the ceilings in question , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas under Article 2 of Annex I to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus ('), the arrangements applicable to trade with Cyprus, as last amended by Regulation (EEC) No 1922/83 (2), provide for the exemption of customs duties for  man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning falling within heading No 56.04 of the Common Customs Tariff, and for  men's and boys ' outer garments falling within heading No 61.01 of the Common Customs Tariff, within the limits of annual ceilings respectively of 100 tonnes and 525 tonnes above which the customs duties actually applied to third countries may be re-introduced until the end of the calendar year ; Whereas the application of ceilings requires that the Community be regularly informed on imports of the products in question originating in Cyprus ; whereas it is therefore desirable that import trends of these products be subjected to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when the products entered with customs authorities for home use ; whereas this administrative procedure must make provision for the possibility of customs tariff duties being re-introduced as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission and the latter must in particular be able to follow the progress of quantities charged against the ceilings and keep the Article 1 1 . Until 31 December 1983, imports into the Community of the products listed in the Annex origi ­ nating in Cyprus shall be subject to annual ceilings and Community surveillance . The description of the products referred to in the first subparagraph, their tariff headings and statistical numbers and the ceilings shall be as set out in the Annex. 2. Quantities shall be charged against the ceilings as and when products are entered with customs authori ­ ties for free circulation and accompanied by a move ­ ment certificate in accordance with the rules contained in the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation annexed to the Additional Protocol relating to the Agreement establishing an association between the European Economic Commu ­ nity and Cyprus (*). Goods may be charged against the ceiling only if the movement certificate is submitted before the date on which customs duties are reimposed . The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it in the manner defined in the preceding subparagraphs . (3) OJ No L 375, 31 . 12. 1982, p . 27 . (') OJ No L 133 , 21 . 5 . 1973 , p . 2 . (2) OJ No L 191 , 15 . 7 . 1983, p . 1 . (4) OJ No L 375, 31 . 12. 1982, p . 30 . O OJ No L 339, 28 . 12. 1977, p . 19 . No L 275/4 Official Journal of the European Communities 8 . 10 . 83 Regulation . Imports of the products in question within the framework of the abovementioned Regulations shall be charged against the ceilings indicated in the Annex to this Regulation . Therefore, the Member States shall communicate to the Commission by means of their first monthly state ­ ment in cumulative form the imports effected from 1 January 1983 within the framework of Regulations (EEC) No 3592/82 and (EEC) No 3593/82 . Member States shall inform the Commission at the intervals and within the time limits specified in para ­ graph 4 of imports effected in accordance with the above procedures. 3 . As soon as the ceilings have been reached, the Commission may adopt a Regulation , reimposing until the end of the calendar year the customs duties actu ­ ally applied to third countries . In the case of such a reimposition Greece shall re-introduce the levying of the customs duties which it applies to third countries on the date in question . 4 . Member States shall forward to the Commission not later than the 15th day of each month statements of the quantities charged during the preceding month . If the Commission so requests, they shall provide such statements for periods of 10 days and forward them within five clear days of the end of each 10-day period . Article 2 This Regulation shall replace Regulations (EEC) No 3592/82 and (EEC) No 3593/82. These Regulations shall be repealed on the day of entry into force of this Article 3 The Commission shall take all appropriate measures, in close cooperation with the Member States, for the purposes of applying this Regulation . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 3 October 1983 . For the Council The President C. SIMITIS ANNEX List of products subject to import ceilings in 1983 Serial No CCT heading No Description NIMEXEcode Level of ceiling (tonnes) 1 2 3 4 5 1 56.04 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning 56.04 ­ all Nos 100 2 61.01 Men's and boys' outer garments 61.01 ­ all Nos 525